Citation Nr: 1821399	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease of the left ankle disability.

2.  Entitlement to service connection for a degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO declined to reopen the Veteran's claim for service connection for a left ankle disability due to lack of new and material evidence.  

In February 2018, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Pursuant to the Veteran's request at the hearing and motion, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C. § 7107(a)(2).

The record reflects that additional evidence pertaining to the issues on appeal has become associated with the claims file since the issuance of the February 2017 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction initially review such evidence.  See 38 U.S.C. §§ 7105 (e)(1), (2).  This applies in cases where a substantive appeal is received after February 2, 2013.  In this instance, however, the Veteran waived consideration of the additional information by the AOJ in a VA Form 21-4138 dated in February 2018.  The Board is, thus, able to consider the additional evidence in the first instance.  See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c).

The issue of service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


I.  FINDINGS OF FACT

1.  In an April 2008 Board decision, the Board denied the Veteran's claim for service connection for a left ankle disability.  He was advised of the Board's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the Board's decision within 120 days.

3.  Additional evidence received since the Board's August 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision that denied the claim for entitlement to service connection for a left ankle disability is final.  38 U.S.C. §§ 7105, 7104, 7266 (2012); 38 C.F.R. § 3.156(b) (2017).  

2.  Evidence received since the April 2008 Board decision is new and material and the claim for entitlement to service connection for a left ankle disability is reopened.  38 U.S.C. § 5108, (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The application to reopen the claim for entitlement to service connection for a left ankle disability is granted.  

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can neither be cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156 (a); Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).  

The Board will generally presume the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been presented.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In deciding whether new and material evidence has been submitted, the Board looks at the evidence submitted since the last final denial of the claim on any basis.  Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Here, the final denial of the claim for entitlement to service connection for a left ankle disability was rendered in an April 2008 Board decision.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C. §§ 7104, 7266.

Specifically, the claim for entitlement to service connection for a left ankle disability was originally denied in September 2006 by the RO as there was no evidence of an in-service occurrence.  The Veteran filed a Notice of Disagreement (NOD) in October 2006 and in January 2007 the RO issued the Veteran a Statement of the Case (SOC).  The Veteran perfected his appeal with the submission of a substantive appeal in January 2007.  See January 2007 VA Form 9.  In April 2008, the Board denied the Veteran's claim for entitlement to service connection for a left ankle disability finding a lack of evidence to support an in-service injury or occurrence and lack of a nexus between an in-service occurrence and the Veteran's current disability.  The Veteran did not appeal the Board's decision and it became final.

In September 2014, the Veteran filed an application to reopen the claim for service connection for a left ankle disability.  In January 2015, the RO denied the Veteran's application to reopen his left ankle disability claim finding that the evidence submitted was not new or material.  

The evidence received since the last final denial of the claim includes the Veteran's testimony at the hearing regarding his in-service injury and treatment for his ankle injury.  Specifically, the Veteran testified that he injured his ankle in 1957.  See February 2018 Hearing Transcript.  He also testified the ankle injury occurred as "[w]e were on maneuvers on the Big Island" in Oahu, Hawaii.  Id.  The Veteran also indicated he was treated at the Schofield Barracks and was part of the Charlie Company, Wolfhound Battalion of the 25th Infantry.  Id.  Notably, the Veteran further testified that he was treated for his ankle injury with ice, ace bandage and prescribed three days of bed rest.  Id.  The Board finds this evidence new as it was not previously submitted to agency decision makers.  The reason for the prior final denial was that there was no evidence establishing the Veteran's left ankle disability arose during active service.  In other words, the in-service and the nexus elements were missing.  This recent evidence suggests that the Veteran's left ankle condition is related to his service and the Veteran has purportedly had a left ankle condition since service.  It is not redundant as such testimony was not provided to prior decision makers, and raises a reasonable possibility of substantiating the claim.   Accordingly, the claim for entitlement to service connection for a left ankle injury is reopened.  


ORDER

The application to reopen the claim for entitlement to service connection for a left ankle disability is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development in necessary before the claim can be adjudicated on the merits.  

The Board acknowledges that the RO properly attempted to obtain the Veteran's service treatment records (STRS) and informed the Veteran that his STRs were unavailable because they were identified as fire-related (destroyed in a 1973 fire in St. Louis, Missouri.  See January 2006 VA notice letter.  

However, it does not appear that, in light of the Veteran's testimony, whether other sources were checked to ascertain the Veteran's in-service treatment for a left ankle injury.  Specifically, during the February 2018 Board hearing the Veteran reported that he was treated for an ankle injury in 1957 and the Veteran's attorney also stated that the Veteran's in-service treatment records may be located at Tripler Army Medical Center in Hawaii or in the Veteran's personnel 201 file.  Id. 

A review of the record confirms that there is no indication that development was undertaken to request any relevant medical records from Tripler Army Hospital or to obtain the Veteran's personnel 201 file.  Therefore, a remand is warranted to obtain these additional documents which confirm the Veteran's in-service injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA records dated from February 2017 and/or private medical records and associate them with the claims file.  

2.  Contact the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, unit rosters, and daily status reports that relate to whether the Veteran was treated for a left ankle injury and whether he was prescribed three days bed rest.  

3.  Request the Veteran's complete service personnel (201) file from the National Personnel Records Center (NPRC) and associate it with his VA claims file.

4.  Obtain all medical records for the Veteran's active service, to specifically include any treatment records from Tripler Army Hospital from 1957.  Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records. 

5.  Following the above development, if the RO determines a VA examination is warranted, then the Veteran should be afforded a VA examination by an appropriate clinician to determine the nature and etiology of all current left ankle disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's left ankle disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner should specifically address the Veteran's lay statements that he injured his ankle in 1957 during performance of maneuver exercises and was prescribed three days bed rest for such injury.  

6.  After completing all indicated development, reajudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


